Citation Nr: 0605182	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-37 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Petersburg, Florida.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by Level I 
hearing in the right ear and Level III hearing in the left 
ear.


CONCLUSION OF LAW

A compensable evaluation for service-connected bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted his claim for VA disability 
compensation benefits for hearing loss in April 2003.  The 
veteran was granted service connection for hearing loss of 
the left ear, based on evidence in his service medical 
records (SMRs), by way of a rating decision dated in June 
2003.  He was awarded a noncompensable disability evaluation.  
The veteran was denied service connection for hearing loss of 
the right ear.

The veteran expressed his disagreement with the June 2003 
rating decision in February 2004.  The veteran submitted a 
copy of a November 2003 VA audiogram that was in chart form.  
The audiogram was done at a VA audiology clinic for the 
purpose of evaluating the veteran for hearing aids and not as 
a compensation and pension examination.  

The veteran was issued a statement of the case (SOC) in 
September 2004.  The SOC provided notice to the veteran of 
the statutory and regulatory provisions regarding the duty to 
provide notice and assistance.  The SOC also informed the 
veteran of the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  Finally, the veteran was provided with the 
regulations, including the respective tables, used to 
evaluate his claim.

In October 2004 the veteran filed a substantive appeal, 
objecting to the noncompensable evaluation for his left ear 
hearing loss, and to the denial of service connection for 
hearing loss in his right ear.  

In January 2005 the veteran was afforded a VA examination to 
ascertain his current status and evaluate his new claim of 
tinnitus.  Audiometric testing revealed puretone thresholds 
of 40, 55, 60, and 65 decibels in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing also 
revealed puretone thresholds of 50, 60, 70, and 65 decibels 
in the left ear for the same frequencies.  The average 
decibel losses were 55 in the right ear and 61 in the left 
ear.  The veteran had a speech discrimination score of 92 
percent for the right ear and 84 percent for the left ear. 

In February 2005, a new rating decision was issued granting 
service connection for bilateral hearing loss with a 
noncompensable evaluation assigned.  The effective date of 
the bilateral hearing loss was the date of the claim, April 
9, 2003.  A Supplemental Statement of the Case (SSOC) was 
also issued in February 2005 detailing the reasons and bases 
for the February 2005 rating decision.  


Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's claim for a higher evaluation for his bilateral 
hearing loss is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from a Roman numeral designation I for 
essentially normal acuity through XI for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

A review of the January 2005 VA audiometric studies 
correlates to Level I hearing in the right ear and Level III 
hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
The combination of the two numeric designation corresponds to 
a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.

The Board has considered the provisions of 38 C.F.R. § 4.86 
(2005) for exceptional patterns of hearing impairment.  
However, the January 2005 audiogram shows that the veteran 
does not have a puretone threshold of 55 decibels or more at 
each of the frequencies 1000, 2000, 3000, and 4000 Hertz to 
warrant application of 38 C.F.R. § 4.86(a).  Further, the 
January 2005 audiogram does not demonstrate the requisite 30 
decibels or less at 1000 Hertz and 70 decibel or more at 2000 
Hertz for application of 38 C.F.R. § 4.86(b). 

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned noncompensable rating from April 9, 2003.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting a compensable evaluation for 
the veteran's hearing loss.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  

In review of this case the Board has considered the 
requirement to provide proper notice to the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005).  Proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1) (2005).

In this case the veteran submitted a claim for hearing loss 
in April 2003.  In April 2003 the RO wrote to the veteran and 
informed him of the evidence needed to substantiate his 
claim.  The veteran was asked to provide information 
regarding the location of relevant treatment records, and to 
provide copies of any medical reports in his possession.  The 
veteran responded to the RO's letter in May 2003 by 
identifying the West Palm Beach VAMC as the source of his 
treatment records.  The VA duly contacted the West Palm Beach 
VAMC and obtained the veteran's treatment records.  The 
veteran was also afforded an examination by VA in January 
2005 to ascertain his current hearing level.

The veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  In fact, service 
connection for bilateral hearing loss has now been granted.  
In addition, his claim for a compensable disability 
evaluation was also reevaluated, and he was advised of the 
rating criteria used to evaluate the current level of his 
disability.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence. 

Based on all of the foregoing, the Board finds that VA has 
satisfied its duty to inform and assist the veteran in this 
case.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


